141 F.3d 1177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ermani Gabriel NAVARRO;  Estrellita Lawan Navarro, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-71014.INS Nos. Aea-bio-hnq, Aou-utq-nte.
United States Court of Appeals,Ninth Circuit.
.Submitted March 10, 1998.**Decided March 17, 1998.

1
Petition to Review a Decision of the Immigration and Naturalization Service.


2
Before FERGUSON and THOMAS, Circuit Judges, and MOLLOY, District Judge.***


3
MEMORANDUM*


4
Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.  We have carefully reviewed the record and the briefs of the parties.  Based on that review, we deny the Petition for Review for the reasons provided in Immigration Judge's decision, but further hold that the Navarros may leave the United States voluntarily within 30 days of this decision.


5
DISMISSED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.R.App.P. 34(a)


**
 * Honorable Donald W. Molloy, United States District Judge for the District of Montana, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3